                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
RUFUS WEST,

                          Plaintiff,
      v.                                             Case No. 17-cv-482-pp

JOHN KIND, WARDEN SCOTT ECKSTEIN,
BRAD HOMPE, CINDY O’DONNELL,
and ISAAC BUHLE,

                        Defendants.
______________________________________________________________________________

   ORDER DENYING PLAINTIFF’S MOTION TO FILE SECOND AMENDED
                         COMPLAINT (DKT. NO. 19)
______________________________________________________________________________

      Plaintiff Rufus West is a prisoner representing himself. On July 31, 2018,

the court screened his amended complaint and allowed the plaintiff to proceed

on a claim that defendants Buhle, Kind and Eckstein violated his right to freely

exercise his religion by subjecting him to pressure to violate his beliefs by

submitting to a strip-search in front of, or by, an allegedly female officer. Dkt.

No. 16 at 7. The court also permitted the plaintiff to proceed a Religious Land

Use and Institutionalized Persons Act claim based on allegations that Buhle,

Kind and Eckstein imposed a substantial burden of his First Amendment free

exercise rights and that there was no compelling interest in having Buhle

search him or observe the search. Id. Finally, the court allowed the plaintiff to

proceed claims against defendants Hompe and O’Donnell for allegedly failing to

intervene in the violation of the plaintiff’s rights. Id. at 10-11.




                                          1
         The plaintiff has asked to file a second amended complaint. Dkt. No. 19,

19-1. He states that his second amended complaint removes the John and

Jane Doe defendants, whom the court dismissed in its order screening the

amended complaint, and that it adds the specific Wisconsin Department of

Corrections rules and policies that the defendants violated, DOC 306.17(2)

(“Except in emergencies, a person of the same sex as the inmate being

searched shall conduct the strip search.”). Dkt. No. 19. The court did not

permit the plaintiff to proceed on any claims that the defendants violated DOC

rules or policies because he did not say which ones they violated. Dkt. No. 16

at 10.

         A district court should freely give leave to amend a complaint when

justice requires. Fed. R. Civ.P. 15(a)(2); Indep. Trust Corp. v. Stewart Info.

Servs. Corp., 665 F.3d 930, 943 (7th Cir. 2012); Johnson v. Cypress Hill, 641

F.3d 867, 871–72 (7th Cir. 2011). “[W]hile a court may deny a motion for leave

to file an amended complaint, such denials are disfavored.” Bausch v. Stryker

Corp., 630 F.3d 546, 562 (7th Cir. 2010). A district court may deny leave to file

an amended complaint in the case of undue delay, bad faith or dilatory motive

on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, or where the amendment would be futile. Hukic

v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009); Arreola v. Godinez,

546 F.3d 788, 796 (7th Cir. 2008).




                                          2
      The plaintiff does not need to file an amended complaint to take out the

defendants that the court already has dismissed. To the extent that the plaintiff

wants to proceed on a separate claim based on an alleged violation of Wis.

Admin. Code §DOC 306.17, the court will not allow him to do so. The general

rule is that a statute or administrative rule cannot form the basis for a private

right of action to impose civil liability on anyone who violates it unless there is

“a clear indication of the [drafter's] intent to create such a right.” Grube v.

Daun, 210 Wis. 2d 681, 689, 563 N.W.2d 523 (1997) (discussing the formation

of a private right of action in the context of a statute). The Department of

Corrections adopted Chapter 306 of the Wisconsin Administrative Code “for the

purposes of establishing security standards and practices at state correctional

institutions.” Wis. Admin. Code §DOC 306.01. Without a clear indication of a

private right of action, the court may not permit the plaintiff to pursue a

supplemental state law claim based on a violation of the code provision. And a

violation of an administrative code provision does not form the basis for federal

relief. Kompare v. Stein, 801 F.2d 883, 888 (7th Cir. 1986). Section 1983

addresses violations of federal law and the United States Constitution; it is not

a means to address violations of state procedures. See Sandin v. Conner, 515

U.S. 472, 478-83 (1995); Gomez v. Toledo, 446 U.S. 635, 640 (1980).

      It would be futile and inefficient for the court to grant the plaintiff’s

motion to amend the complaint because it would not change the claims upon

which the court allowed him to proceed when it screened the amended

complaint. The court will deny the motion.


                                         3
      The defendants filed an answer to the amended complaint on September

28, 2018. The court will enter a scheduling order at the same time it enters

this order.

      The court DENIES the plaintiff’s motion to file second amended

complaint. Dkt. No. 19.

      Dated in Milwaukee, Wisconsin this 4th day of December, 2018.

                                     BY THE COURT:


                                     ________________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                       4
